Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Seo 43,106 on 3/9/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method of operating a component of a non-Mobile Network Operator (MNO) Participating Service Provider (PSP) network, comprising:
	maintaining, by the non-MNO PSP network, a table that maps a plurality of external subscriber identifiers configured to identify a plurality of user equipments (UEs) to a plurality of intermediate subscriber identifiers configured to identify the plurality of UEs on an interface between the non-MNO PSP network and one or more Neutral Host Networks (NHNs);
obtaining, by the non-MNO PSP network, a Service Capability Exposure Function (SCEF)-related message in association with a first identifier maintained in the table for a given UE;	
	retrieving, from the table by the non-MNO PSP network, a second identifier of the given UE that is mapped to the first identifier within the table; and
	forwarding, by the non-MNO PSP network, the SCEF-related message in association with the retrieved second identifier, wherein the retrieved second identifier is a retrieved intermediate subscriber identifier for a current serving NHN of the given UE, wherein the plurality of intermediate subscriber identifiers are established via negotiation between the non-MNO PSP network and the one or more NHNs.

2.	(Previously Presented)  The method of claim 1, 
wherein the first identifier is an external identifier, and
wherein the forwarding forwards the SCEF-related message to the current serving NHN of the given UE in association with the retrieved intermediate subscriber identifier.

3.	(Original)  The method of claim 2, wherein the plurality of external subscriber identifiers are assigned by one or more external applications separate from the non-MNO PSP network.

4.	(Canceled)  

5.	(Original)  The method of claim 2, 
wherein the given UE is associated with different external subscriber identifiers by different external applications, and
wherein the table maps each of the different external subscriber identifiers to the same intermediate subscriber identifier at least for the current serving NHN.

6.	(Original)  The method of claim 2, 
	wherein the table maps the external subscriber identifier to the same intermediate subscriber identifier for at least one other NHN of the given UE, or
wherein the table maps the external subscriber identifier to a different intermediate subscriber identifier for the at least one other NHN of the given UE.

7.	(Original)  The method of claim 2, wherein the SCEF-related message is targeted to the given UE. 

8.	(Original)  The method of claim 2, wherein the SCEF-related message is targeted to a network component of the current serving NHN.


wherein the first identifier is an intermediate subscriber identifier,
wherein the retrieved second identifier is a retrieved an external subscriber identifier, and
wherein the forwarding forwards the SCEF-related message to an external application in association with the retrieved external subscriber identifier.

10.	(Original)  The method of claim 9, wherein the plurality of external subscriber identifiers are assigned by one or more external applications separate from the non-MNO PSP network.

11.	(Original)  The method of claim 9, wherein the plurality of intermediate subscriber identifiers are established via negotiation between the non-MNO PSP network and the one or more NHNs.

12.	(Original)  The method of claim 9, 
wherein the given UE is associated with different external subscriber identifiers by different external applications, and
wherein the table maps each of the different external subscriber identifiers to the same intermediate subscriber identifier at least for the given NHN.

13.	(Original)  The method of claim 9, wherein the table maps the external subscriber identifier to the same intermediate subscriber identifier for at least one other NHN of the given UE.

14.	(Original)  The method of claim 13, wherein the table maps the external subscriber identifier to a different intermediate subscriber identifier for the at least one other NHN of the given UE.

15.	(Original)  The method of claim 9, wherein the SCEF-related message originates at the given UE.

16.	(Original)  The method of claim 9, wherein the SCEF-related message originates at a network component of the given NHN.

17.	(Currently Amended)  A component of a non-Mobile Network Operator (MNO) Participating Service Provider (PSP) network, comprising:	at least one processor coupled to at least one transceiver and configured to:
maintain a table that maps a plurality of external subscriber identifiers configured to identify a plurality of user equipments (UEs) to a plurality of intermediate subscriber identifiers configured to identify the plurality of UEs on an interface between the non-MNO PSP network and one or more Neutral Host Networks (NHNs);
obtain a Service Capability Exposure Function (SCEF)-related message in association with a first  identifier maintained in the table for a given UE;
retrieve, from the table, a second identifier of the given UE that is mapped to the first identifier within the table; and
forward the SCEF-related message in association with the retrieved second identifier, wherein the retrieved second identifier is a retrieved intermediate subscriber identifier for a current serving NHN of the given UE, wherein the plurality of intermediate subscriber identifiers are established via negotiation between the non-MNO PSP network and the one or more NHNs.

18.	(Previously Presented)  The component of claim 17, 
wherein the first identifier is an external identifier, and
wherein the at least one processor forwards the SCEF-related message to the current serving NHN of the given UE in association with the retrieved intermediate subscriber identifier.

19.	(Original)  The component of claim 18, wherein the plurality of external subscriber identifiers are assigned by one or more external applications separate from the non-MNO PSP network.

20.	(Canceled)  

21.	(Original)  The component of claim 18, 

wherein the table maps each of the different external subscriber identifiers to the same intermediate subscriber identifier at least for the current serving NHN.

22.	(Original)  The component of claim 18, 
	wherein the table maps the external subscriber identifier to the same intermediate subscriber identifier for at least one other NHN of the given UE, or
wherein the table maps the external subscriber identifier to a different intermediate subscriber identifier for the at least one other NHN of the given UE.

23.	(Original)  The component of claim 18, wherein the SCEF-related message is targeted to the given UE. 

24.	(Original)  The component of claim 18, wherein the SCEF-related message is targeted to a network component of the current serving NHN.

25.	(Original)  The component of claim 17,
wherein the first identifier is an intermediate subscriber identifier,
wherein the retrieved second identifier is a retrieved an external subscriber identifier, and
wherein the at least one processor forwards the SCEF-related message to an external application in association with the retrieved external subscriber identifier.

26.	(Original)  The component of claim 25, wherein the plurality of external subscriber identifiers are assigned by one or more external applications separate from the non-MNO PSP network.

27.	(Original)  The component of claim 25, wherein the plurality of intermediate subscriber identifiers are established via negotiation between the non-MNO PSP network and the one or more NHNs.


wherein the given UE is associated with different external subscriber identifiers by different external applications, and
wherein the table maps each of the different external subscriber identifiers to the same intermediate subscriber identifier at least for the given NHN.

29.	(Original)  The component of claim 25, wherein the table maps the external subscriber identifier to the same intermediate subscriber identifier for at least one other NHN of the given UE.

30.	(Original)  The component of claim 29, wherein the table maps the external subscriber identifier to a different intermediate subscriber identifier for the at least one other NHN of the given UE.

31.	(Original)  The component of claim 25, wherein the SCEF-related message originates at the given UE.

32.	(Original)  The component of claim 25, wherein the SCEF-related message originates at a network component of the given NHN.

33.	(Currently Amended)  A method of operating a component of a Neutral Host Network (NHN), comprising:
	maintaining, by the NHN, a table that maps a plurality of internal identifiers configured to identify a plurality of user equipments (UEs) within the NHN to a plurality of intermediate subscriber identifiers configured to identify the plurality of UEs on an interface between the NHN and one or more non-Mobile Network Operator (MNO) Participating Service Provider (PSP) networks;
obtaining, at the NHN from a given non-MNO PSP network, a Service Capability Exposure Function (SCEF)-related message in association with a first identifier maintained in the table for a given UE;

	performing, by the NHN, an action on the SCEF-related message using the retrieved second identifier, wherein the first identifier is an intermediate subscriber identifier, wherein the plurality of intermediate subscriber identifiers are established via negotiation between the NHN and the one or more non-MNO PSP networks.

34.	(Previously Presented)  The method of claim 33, 
wherein the retrieved second identifier is a retrieved internal identifier, and
wherein the action is processing the SCEF-related message using the retrieved internal identifier.

35.	(Original)  The method of claim 33, wherein the table is maintained at a single NHN component of the NHN.

36.	(Original)  The method of claim 34, wherein the single NHN component is one of an Interworking Function (IWK) Service Capability Exposure Function (SCEF) and a Local AAA Proxy.

37.	(Original)  The method of claim 34, wherein the table is maintained at multiple NHN components of the NHN. 

38.	(Original)  The method of claim 34, wherein the plurality of internal identifiers are Pseudo International Mobile Subscriber Identifiers (P-IMSIs).

39.	(Canceled)  

40.	(Original)  The method of claim 34, 
	wherein the table maps the retrieved internal identifier to the same intermediate subscriber identifier for at least one other non-MNO PSP network of the given UE, or


41.	(Original)  The method of claim 34, 
wherein the SCEF-related message is targeted to the given UE, or
wherein the SCEF-related message is targeted to a network component of the NHN.

42.	(Original)  The method of claim 41, wherein the SCEF-related message is targeted to the given UE, wherein the processing includes:
modifying the SCEF-related message by setting a destination address of the SCEF-related message to the internal identifier of the given UE, and forwarding the modified SCEF-related message for delivery to the given UE, further comprising:
forwarding the SCEF-related message for delivery to the given UE with the destination address set to the intermediate subscriber identifier that is mapped to the retrieved internal identifier within the table.

43.	(Original)  The method of claim 41, 
wherein the SCEF-related message is targeted to the network component of the NHN, further comprising:
transporting the SCEF-related message to the network component.

44.	(Original)  The method of claim 43, wherein the transporting transports the SCEF-related message using the retrieved internal identifier or the intermediate subscriber identifier that is mapped to the retrieved internal identifier within the table.

45.	(Original)  The method of claim 41, 
wherein the SCEF-related message is targeted to the network component of the NHN, 
wherein the network component to which the SCEF-related message is targeted performs at least one of the maintaining, the obtaining, the retrieving and the processing, and
wherein the processing includes the network component performing one or more SCEF-related actions in association with the given UE. 

46.	(Original)  The method of claim 33, 
wherein the first identifier is an internal identifier,
wherein the retrieved second identifier is a retrieved intermediate subscriber identifier, and
wherein the action is forwarding the SCEF-related message to the given non-MNO PSP network in association with the retrieved intermediate subscriber identifier.

47.	(Original)  The method of claim 46, wherein the table is maintained at a single NHN component of the NHN. 

48.	(Original)  The method of claim 47, wherein the single NHN component is one of an Interworking Function (IWK) Service Capability Exposure Function (SCEF) and a Local AAA Proxy.

49.	(Original)  The method of claim 46, wherein the table is maintained at multiple NHN components of the NHN. 

50.	(Original)  The method of claim 46, wherein the plurality of internal identifiers are Pseudo International Mobile Subscriber Identifiers (P-IMSIs).

51.	(Original)  The method of claim 46, wherein the plurality of intermediate subscriber identifiers are established via negotiation between the NHN and the one or more non-MNO PSP networks.

52.	(Original)  The method of claim 46, 
	wherein the table maps the internal identifier to the same intermediate subscriber identifier for at least one other non-MNO PSP network of the given UE, or
wherein the table maps the internal identifier to a different intermediate subscriber identifier for the at least one other non-MNO PSP network of the given UE.

53.	(Original)  The method of claim 46, 

wherein the SCEF-related message originates at a network component of the NHN.

54.	(Original)  The method of claim 46, 
	wherein the forwarding forwards the SCEF-related message directly to the given non-MNO PSP network, or 
wherein the forwarding forwards the SCEF-related message indirectly to the given non-MNO PSP network via one or more intermediate NHN components.

55.	(Currently Amended)  A component of a Neutral Host Network (NHN), comprising:
	at least one processor coupled to at least one transceiver and configured to:
maintain a table that maps a plurality of internal identifiers configured to identify a plurality of user equipments (UEs) within the NHN to a plurality of intermediate subscriber identifiers configured to identify the plurality of UEs on an interface between the NHN and one or more non-Mobile Network Operator (MNO) Participating Service Provider (PSP) networks;
obtain, from a given non-MNO PSP network, a Service Capability Exposure Function (SCEF)-related message in association with a first identifier maintained in the table for a given UE;
retrieve, from the table, a second identifier that is mapped to the first identifier within the table; and
perform an action on the SCEF-related message using the retrieved second identifier, wherein the first identifier is an intermediate subscriber identifier, wherein the plurality of intermediate subscriber identifiers are established via negotiation between the NHN and the one or more non-MNO PSP networks.

56.	(Previously Presented)  The component of claim 55, 
wherein the retrieved second identifier is a retrieved internal identifier, and
wherein the action is processing the SCEF-related message using the retrieved internal identifier.


wherein the table is maintained at a single NHN component of the NHN, or
wherein the table is maintained at multiple NHN components of the NHN. 

58.	(Original)  The component of claim 56,
	wherein the table maps the retrieved internal identifier to the same intermediate subscriber identifier for at least one other non-MNO PSP network of the given UE, or
wherein the table maps the retrieved internal identifier to a different intermediate subscriber identifier for the at least one other non-MNO PSP network of the given UE.

59.	(Original)  The component of claim 56,
wherein the SCEF-related message is targeted to the given UE, or
wherein the SCEF-related message is targeted to a network component of the NHN.

60.	(Original)  The component of claim 55, 
wherein the first identifier is an internal identifier,
wherein the retrieved second identifier is a retrieved intermediate subscriber identifier, and
wherein the action is forwarding the SCEF-related message to the given non-MNO PSP network in association with the retrieved intermediate subscriber identifier.

61.	(Original)  The component of claim 60, 
wherein the table is maintained at a single NHN component of the NHN, or
wherein the table is maintained at multiple NHN components of the NHN. 

62.	(Original)  The component of claim 60,
	wherein the table maps the retrieved internal identifier to the same intermediate subscriber identifier for at least one other non-MNO PSP network of the given UE, or
wherein the table maps the retrieved internal identifier to a different intermediate subscriber identifier for the at least one other non-MNO PSP network of the given UE.

63.	(Original)  The component of claim 60,

wherein the SCEF-related message originates at a network component of the NHN.

64.	(Original)  The component of claim 60,
	wherein the at least one processor forwards the SCEF-related message directly to the given non-MNO PSP network, or 
wherein the at least one processor forwards the SCEF-related message indirectly to the given non-MNO PSP network via one or more intermediate NHN components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468